DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2022 has been entered. 
Response to Amendment
The amendment filed 23 August 2022 has been entered.  
A new claim objection has been identified for claim 11.
The Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered.  However, additional references were identified which better teach the present claim limitations.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 23 August 2022, the status of the claims is as follows: claim 1 has been amended.
Claims 1-3 and 9-30 are pending.  Claim 20 has been withdrawn from consideration.
Claim Objections
Claim 11 is objected to because of the following informalities:  it appears that the claim’s formatting was removed.  Previously, the limitation read: “wherein a power density of the laser beam lies in the range between 104 Watt/cm2 and 1010 Watt/cm2.”  However, the claim limitation now reads: “wherein a power density of the laser beam lies in the range between 104 Watt/cm2 and 1010 Watt/cm2.”  For the purpose of the examination, the limitation will be interpreted as a “range between 104 Watt/cm2 and 1010 Watt/cm2.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9-17, 19, 21-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng (NPL: “Pulsed Nd: YAG Laser Seam Welding of Zinc-Coated Steel) in view of Kawai et al. (JP-2010023082-A; cited previously; relying on the foreign patent for drawings and provided English translation for written disclosure).
Regarding claim 1, Tzeng teaches a method for welding first (top zinc coated steel sheet, fig. 2) and second components (bottom zinc coated steel sheet, fig. 2) together, the method comprising the acts of: 
wherein the laser beam is switched off during the weld-free rest intervals (“periodic poweroffs in the pulse trains of the laser beam,” page 240; pulse train is shown at the top of fig. 3), 
wherein the number of welding pulses are produced by repeatedly turning the laser beam on and off (“rectangular laser power pulse trains,” top of fig. 3), and 
wherein individual ones of the respective welding areas produced by the welding pulses overlap (“series of overlapping spot welds forming a seam,” fig. 3). 

Tzeng, figs. 2-3

    PNG
    media_image1.png
    481
    518
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    501
    516
    media_image2.png
    Greyscale

Tzeng does not explicitly disclose producing a slit in the first component that runs through the first component, after the producing of the slit in the first component, placing the first component on top of the second component; after the placing of the first component on top of the second component, directing a laser beam into a region of the slit so as to weld the first and second components with a number of welding pulses such that each welding pulse melts walls that define the slit of the first component and melts material of the first component lateral to the walls of the slit with material of the second component to produce a respective local welding area, wherein a width of the slit is smaller than a width of the respective local welding areas.
However, in the same field of endeavor of welding overlapped galvanized steel plates together, Kawai teaches producing a slit (silt 24, fig. 3) in the first component (upper galvanized sheet 20, fig. 3) that runs through the first component (as shown in fig. 3), after the producing of the slit in the first component (“The upper second galvanized steel sheet 20 is continuously formed with slits 24 as a pretreatment,” middle of page 5), placing the first component on top of the second component (as shown in fig. 3); after the placing of the first component on top of the second component, directing a laser beam (laser beam 5, fig. 1) into a region of the slit so as to weld the first and second components with a number of welding pulses (pulsing the laser is taught by Tzeng) such that each welding pulse melts walls that define the slit of the first component (end faces 25 and 27, fig. 1) and melts material of the first component lateral to the walls of the slit with material of the second component to produce a respective local welding area (as shown in fig. 4; “the base materials 11 and 21 and the galvanized layers 12a, 12b, 22a, and 22b melted,” middle of page 6), wherein a width of the slit is smaller than a width of the respective local welding areas (“the groove width a of the slit 24 is set to be smaller than the weld bead width b of the weld bead 30,” middle of page 6).

Kawai, figs. 1 and 3-4

    PNG
    media_image3.png
    499
    483
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    552
    711
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    372
    609
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the welding method of Tzeng to include forming a slit 24, in view of the teachings of Kawai, by forming a slit 24, as taught by Kawai, in the top zinc-pated steel sheet, as taught by Tzeng, in order to release zinc vapor through the slit 24, reducing the amount of zinc vapor in the molten metal, for the advantage of preventing welding defects in the weld bead such as blow holes and pits, which result in poor welding (Kawai, top of page 2 and middle of page 6; Tzeng teaches that it is known to use “controlled channels…to exhaust zinc gas,” page 238).
Regarding claim 3, Tzeng teaches wherein individual ones of the respective local welding areas produced by the welding pulses overlap one another to form a contiguous weld seam (“a series of periodic spot welds partially overlapping each other to form a weld seam” and a “continuous fusion zone,” page 204).
Regarding claim 9, Tzeng teaches wherein the pulse durations of the number of welding pulses are of equal length (“Pulse duration: Tp,” table 2, page 241, Tzeng teaches that the pulse duration is a variable that can be set; in table 2, Tzeng teaches three different experiments with a different pulse duration for each experiment, where the pulse durations are shown in fig. 5).
Regarding claim 10, Tzeng teaches wherein the pulse durations of the number of welding pulses are of different length (in table 2, Tzeng teaches 3 experiments, each of different pulse durations, i.e., 4, 8, and 12 ms).
Regarding claim 11, Tzeng teaches wherein a power density of the laser beam lies in the range between range between 104 Watt/cm2 and 1010 Watt/cm2 (“average peak power density (APPD) between 3.73 x 109 and 5.47 x 109 W/m2,” page 244; construed as being a range between 3.73 x 105 and 5.47 x 105 W/m2).
Regarding claim 12, Tzeng teaches wherein the power density of the number of welding pulses is of the same magnitude (“constant duty cycle and average peak power density,” page 243; fig. 6 shows when the average peak power density is kept at 3.73 x 109 W/m2).
Regarding claim 13, Tzeng teaches wherein the power density of the number of welding pulses is of different magnitude (Tzeng teaches 3.73 x 109 in fig. 6 and 5.47 x 109 W/m2 in fig. 7).
Regarding claim 14, Tzeng teaches wherein the laser beam has a beam diameter or a beam width that lies in the range between 40 µm and 4 mm (“spot size .8 mm,” table 2).
Regarding claim 15, Tzeng teaches wherein the beam diameter or the beam width of the laser beam is in each case the same in the case of the number of welding pulses (“the laser spot be set on the focal point for the smallest spot size (about 0.8 mm),” page 242).
Regarding claim 16, Tzeng teaches wherein a laser beam is used that has a circular beam cross section (“laser spot size ds,” page 242; teaching a spot size with a diameter is construed as implying that the beam as a circular beam cross section; fig. 3 shows how the circular cross section elongate depending on the time length of the pulses, TP).
Regarding claim 17, Tzeng teaches wherein the beam diameter or the beam width of the laser beam differs in the case of individual welding pulses of the number of welding pulses (in fig. 3, Tzeng teaches that the beam width depends on the velocity V and the length of the pulse, TP; in fig. 5, Tzeng teaches different pulse durations; construed such that the beam width will lengthen depending on the length of the different time pulses shown in fig. 5).
Regarding claim 19, Tzeng teaches wherein the first and second components are metal components (“zinc-coated steel sheets,” page 238).
Regarding claim 21, Tzeng teaches wherein at least one of the first and second components is partially or completely coated with a coating (zinc coatings are shown on both sides of the workpieces, fig. 2; construed as being completely coated).
Regarding claim 22, Tzeng teaches wherein the coating has a melting or evaporation temperature that is lower than the melting or evaporation temperature of the component material onto which the coating is applied is used (“zinc coating,” fig 3; melting temperature of zinc is 420°C, which is lower than the melting temperature of M1 steel, 1427°C, and M2 steel, 4680°C; M1 and M2 steel are taught in table 1).
Regarding claim 23, Tzeng teaches wherein the coating has a melting or evaporation temperature that is lower than the melting or evaporation temperature of the component material onto which the coating is applied is used (“zinc-coated steel sheets,” page 238).
Regarding claim 24, Tzeng teaches wherein at least one of the first and second components comprises a zinc-plated coating (“zinc-coated steel sheets,” page 238).
Regarding claim 28, Tzeng teaches wherein the thickness of the first component and/or the thickness of the second component lies in a range between 0.3 mm to 5 mm (“.7 mm thick,” pages 242-243).
Regarding claim 29, Tzeng teaches wherein at least one of the first and second components is a chassis component of a vehicle to be produced (“vehicle body fabrication and assembly,” page 238).
Regarding claim 30, Tzeng teaches wherein a power density of a welding pulse is changed during the welding pulse (fig. 1 shows changes in power during a pulse; Specification discloses changing the laser power is considered changing the power density, paragraphs 0025 and 0027).
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng (NPL: “Pulsed Nd: YAG Laser Seam Welding of Zinc-Coated Steel) in view of Kawai et al. (JP-2010023082-A; cited previously; relying on the foreign patent for drawings and provided English translation for written disclosure) as applied to claim 1 above, and further in view of Sharp (US-4574176-A).
	Regarding claim 2, Tzeng teaches the invention as described above but does not explicitly disclose wherein the laser beam remains stationary relative to the first and second components during the individual welding pulses such that the respective local welding area is irradiated with laser light permanently throughout during a welding pulse.
However, in the same field of endeavor of laser lap welding, Sharp teaches wherein the laser beam remains stationary (fig. 1, Sharp teaches an apparatus that remains stationary as the tubular sheets are moved into position; “the apparatus comprises means 7 for moving members 2 to be welded at high speed relative to a pulsed laser welding means 6,” column 10, lines 53-56; also described column 9, lines 12-18) relative to the first and second components (“tubular shaped sheets of metal,” column 10, lines 63-64) during the individual welding pulses (“pulses of laser energy,” column 10, lines 31-32) such that the respective local welding area is irradiated with laser light permanently throughout during a welding pulse (fig. 24 shows that the laser power never drops below P3; during a weld, power oscillates between P1 and P3, column 10, lines 4-27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the welding method of Tzeng, wherein the laser beam remains stationary relative to the first and second components during the individual welding pulses such that the respective welding area is irradiated with laser light permanently throughout during a welding pulse, in view of the teachings of Sharp, by using the beam parameters taught by Sharp for the laser beam source taught by Tzeng, in order to control the power level along the length of the member in such a manner as to avoid metallurgical failure or tearing at the beginning or end of welds (Sharp, column 5, lines 23-40).
Regarding claim 18, Tzeng teaches the invention as described above but does not explicitly disclose wherein the welding is performed with a repetition rate in a range between 200 Hz and 10 kHz (Tzeng teaches a Pulse Repetition Rate PRR but does not disclose specific numbers).
However, Sharp teaches wherein the welding is performed with a repetition rate in a range between 200 Hz and 10 kHz (“frequencies up to 10,000 Hertz,” column 17, line 55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the welding method of Tzeng, wherein the welding is performed with a repetition rate of 10 kHz as a matter of routine optimization, in view of the teachings of Sharp, by using the PRR taught by Sharp for the parameters taught by Tzeng, in order for the pulses of laser energy to vaporize the coating during welding and reduce the weld puddle contamination which is known to improve the quality of a weld in comparison to a weld formed by a continuous laser beam and which also produces a weld possessing an even, uniform appearance and since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (Sharp, column 4, lines 36-58; Tzeng teaches that the PRR = EP/ PM on page 239, where EP is the pulse energy and PM is the mean laser power).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tzeng (NPL: “Pulsed Nd: YAG Laser Seam Welding of Zinc-Coated Steel) in view of Kawai et al. (JP-2010023082-A; cited previously; relying on the foreign patent for drawings and provided English translation for written disclosure) as applied to claim 1 above, and further in view of Sharp (US-4574176-A).
Tzeng teaches the invention as described above but does not explicitly disclose wherein the first component is a cast component, and the second component is a component made of a different material, which is welded onto the cast component or is welded into the cast component.
However, in the same field of endeavor of laser welding, Takeda teaches wherein the first component is a cast component (aluminum alloy “cast material,” column 68, line 40), and the second component is a component made of a different material (“steel material,” column 1, line 8), which is welded onto the cast component or is welded into the cast component (column 1, lines 11-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the welding method of Tzeng, wherein the first component is a cast component, and the second component is a component made of a different material which is welded onto the cast component or is welded into the cast component, in view of the teachings of Takeda, by using an aluminum alloy cast material, as taught by Takeda, in lieu of the zinc-coated top steel sheet, as taught by Tzeng, because incorporating an aluminum material would cause the automobile to be lighter, thus improving the fuel consumption due to the weight savings of a vehicle body (Takeda, column 1, lines 19-21, 26-29 and lines 51-60 and column 68, lines 40-41; Tzeng teaches welding for the automotive industry, page 1).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tzeng (NPL: “Pulsed Nd: YAG Laser Seam Welding of Zinc-Coated Steel) in view of Kawai et al. (JP-2010023082-A; cited previously; relying on the foreign patent for drawings and provided English translation for written disclosure) as applied to claim 1 above, and further in view of Van Niekerk et al. (US-20140294488-A1).
Regarding claim 26, Tzeng teaches the invention as described above but does not explicitly disclose wherein the first component is a sphere made of steel, aluminum or a thermoplastic material, which is welded onto the second component.
	However, in the same field of endeavor of welding components together, Van Niekerk teaches wherein the first component is a sphere (fig. 1, element 3a) made of steel, aluminum or a thermoplastic material (“the base area 2 and the functional head 3 can be manufactured from one and the same material,” para 0020; “the fixing element is also composed completely of metal, particularly of steel or aluminum,” para 0014), which is welded onto the second component (para 0007).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the welding method of Tzeng, wherein the first component is a sphere made of steel, aluminum or a thermoplastic material, in view of the teachings of Van Niekerk, in order to use a fixing element for welding a spherical component with a sheet metal component with a fixing element that is versatile for the connecting of components, particularly body parts of automobiles (Van Niekerk, para 0005; Tzeng teaches welding for the automotive industry, page 1).
Regarding claim 27, Tzeng teaches the invention as described above but does not explicitly disclose wherein a weld seam extending around the sphere is produced by the respective local welding areas.
However, in the same field of endeavor of welding components together, Van Niekerk teaches wherein a weld seam extending around the sphere is produced by the respective local welding areas (fig. 2, sheet metal component 5 is welded to base; fig. 1, base area 2 is welded to sphere 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the welding method of Tzeng, wherein in the sphere comprises a placement region, a weld seam extending in the placement region around the sphere is produced by the number of welding areas, in view of the teachings of Van Niekerk, in order to use a fixing element for welding a spherical component that is versatile for connecting components, particularly body parts of automobiles (Van Niekerk, para 0005; Tzeng teaches welding for the automotive industry, page 1).
Response to Argument
Applicant’s arguments filed 23 August 2022 have been considered but are moot because the arguments do not apply to the new rejections of Tzeng combined with Kawai.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hong et al. (NPL: "Prospects of laser welding technology in the automotive industry: A review,") provides a summary of what techniques and methods are known to remove zinc from a weld to include using an exhaust slot and using pulsed lasers (pages 53-54).
Fujiwara et al. (US-20190368524-A1) teach a lap-joined structure that uses exhaust holes or exhaust grooves for zinc-plated steel sheets.
Iwai et al. (JP-2002316281-A) teach forming a hole or a notch in a sheet in order to remove bubbles of evaporation components from metallic plated coatings.
Kagitani et al. (JP-5365729-B2) forming a gas exhaust hole 55 in the top steel plate that is coated with zinc in order to remove vaporized gas from a galvanized layer of a steel plate.
Wang (US-20060175315-A1) teaches using dual system that uses a perforating device to cut the workpieces prior to welding the sheets with a heating system.
Oku et al. (US-20090266801-A1) teach cutting through both worksheets before welding the worksheets together in order to remove zinc vapor from a weld.
Nowak et al. (US-20110095000-A1) teach forming gas channels in workpieces prior to welding them together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        12/7/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761